DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-13 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (US. Patent No. 7,095,562, hereinafter “Peng”) in view of Bang et al. (US. Pub. No. 2007/0147075, hereinafter “Bang”).
As to claim 1, Peng discloses a picture generation unit (PGU) [figure 5, image source 504] for use in a head-up display (HUD) [figure 5, head up display system 502], the picture generation unit comprising:
a printed circuit board [figure 6, driving electric circuiting board 616 including a plurality of LEDs 614] including a plurality of light sources;

a housing [figure 6, frame 610 disposed between 616 and 624] disposed between the printed circuit board and the display unit and comprising an internal reflective structure [figure 6, LED light baffle 620, column 8, ll. 63-67] configured to guide optical beams from the plurality of light sources to the display unit [column 9, ll. 47-49], and to homogenize a light intensity of the optical beams incident on the display unit [figure 6, compartmented structure of 620 with reflective structure to homogenize a light intensity of optical beams of LEDs 614 incident on the display 624], wherein the internal reflective structure comprises: 
a plurality of first funnels respectively disposed corresponding to the plurality of light sources [figure 8, a plurality of funnels respectively disposed corresponding to a plurality of light sources 614].
Peng does not disclose wherein the internal reflective structure comprises: 
a second funnel disposed as a singular funnel in front of the plurality of first funnels in a form encompassing the plurality of first funnels.
Bang teaches an internal reflective structure [figure 4, 400, abstract, a reflector having a plurality of grooves] comprises: 
a plurality of first funnels [figures 4 and 6, a plurality of first funnels respectively disposed corresponding to the light sources 430] respectively disposed corresponding to the plurality of light sources; and 
a second funnel [figure 4, second funnel above plate 440 as a singular funnel in front of the plurality of first funnels to encompass the plurality of first funnels] disposed as a singular 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the internal reflective structure of Peng to comprise a plurality of first funnels respectively disposed corresponding to the plurality of light sources; and a second funnel disposed as a singular funnel in front of the plurality of first funnels in a form encompassing the plurality of first funnels, as taught by Bang, in order to uniformly distribute light across the entire surface of the LCD panel (Bang, paragraph 33).
As to claim 7, Peng, as modified by Bang, discloses the picture generation unit of claim 1, wherein the first funnels each comprise: 
a first-funnel input opening [Peng, figure 8, a first-funnel input opening at the bottom]; 
a first-funnel output opening [Peng, figure 8, a first-funnel output opening at the top which is larger than the input opening] having a larger cross-sectional dimension than the first-funnel input opening; and 
a first-funnel light reflector structure [Peng, figure 8, the side walls of 620 connects input opening and output opening] configured to connect the first-funnel input opening and the first-funnel output opening, wherein 
the first-funnel light reflector structure is shaped in consideration of a light emission pattern of the light sources so that the light intensity of the optical beams become homogeneous at the first-funnel output opening [Peng, figure 6, compartmented structure of 620 with reflective structure to homogenize a light intensity of optical beams of LEDs 614 incident on the display 624]. 
claim 8, Peng, as modified by Bang, discloses the picture generation unit of claim 7, wherein the first-funnel output opening has a rectangular cross-section [Peng, figure 6, output opening has a rectangular cross-section].
As to claim 9, Peng, as modified by Bang, discloses the picture generation unit of claim 7, wherein the first-funnel input opening has a rectangular cross-section [Peng, figure 6, input opening has a rectangular cross-section].
As to claim 10, Peng, as modified by Bang, discloses the picture generation unit of claim 7, except for wherein the first-funnel input opening has a cross-sectional shape comprising: four curves which are concave toward the corresponding light sources and allocated in a quadrangular arrangement. It would have been an obvious matter of design choice to form the first-funnel input opening has a cross-sectional shape comprising: four curves which are concave toward the corresponding light sources and allocated in a quadrangular arrangement, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
As to claim 11, Peng, as modified by Bang, discloses the picture generation unit of claim 7, except for wherein the first-funnel input opening has a cross-sectional shape comprising: four curves which are convex away from the corresponding light sources and are allocated in a quadrangular arrangement. It would have been an obvious matter of design choice to form the first-funnel input opening has a cross-sectional shape comprising: four curves which are convex away from the corresponding light sources and are allocated in a quadrangular arrangement, since such a modification would have involved a mere change in the shape of a component. A In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
As to claim 12, Peng, as modified by Bang, discloses the picture generation unit of claim 7, wherein the first-funnel light reflector structure is formed by morphing a cross-sectional shape of the first-funnel input opening into a cross-sectional shape of the first-funnel output opening by a first scaling ratio [Peng, figures 6 and 8, the input opening is formed into a cross-sectional shape of output opening by a first scaling ratio].
As to claim 13, Peng, as modified by Bang, discloses the picture generation unit of claim 12, wherein the first scaling ratio is a constant value [Peng, figures 6 and 8, the dimensions of input openings and output openings are constant value, therefore scaling ratio is a constant value].
As to claim 17, Peng, as modified by Bang, discloses the picture generation unit of claim 1, wherein the housing further comprises: 
a display seating integrally molded with the housing to place the display unit in front of an output opening of the second funnel [Bang, a display seating 451 and 449 integrally molded with the housing to place the display unit 460 in front of an output opening of second funnel]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 18, Peng, as modified by Bang, discloses the picture generation unit of claim 17, wherein the housing further comprises: 
a diffuser sheet seating [Bang, figure 4, diffusion plate seating (top portion of 445) that is integrally formed between display seating and output opening of second funnel and to seat a diffusion plate 447] that is integrally formed between the display seating and the output opening of the second funnel and is configured to seat a diffuser sheet configured to reduce a luminance 
As to claim 19, Peng, as modified by Bang, discloses the picture generation unit of claim 17, wherein the housing further comprises: 
at least one printed circuit board fastening portion and configured to fasten the printed circuit board at the back of the housing [Peng, figures 6-7, the circuit board 616 is fastened at the back of the housing 632 using fastening portion]. 
Peng, as modified by Bang, discloses the claimed invention except for at least one printed circuit board fastening portion extending outwardly of the housing. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the at least one printed circuit board fastening portion extending outwardly of the housing, since it has been held that rearranging parts of an- invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Bang, as applied to claim 1 above, further in view of Nichol et al. (US. Pub. No. 2014/0049983, hereinafter “Nichol”).
As to claim 2, Peng, as modified by Bang, discloses the picture generation unit of claim 1.
Peng, as modified by Bang, does not disclose wherein the housing is manufactured by injection molding using a plastic material dispersed with titanium dioxide (TiO2) microparticles.
Nichol teaches a housing is manufactured by injection molding using a plastic material dispersed with titanium dioxide (TiO2) microparticles [paragraph 339, diffuse reflective ink such as an ink comprising titanium dioxide particles].

As to claim 6, Peng, as modified by Bang, discloses the picture generation unit of claim 1.
Peng, as modified by Bang, does not disclose wherein the first funnels each have a different shape depending on an allocated position. 
Nichol teaches a plurality of reflective funnels each have a different shape depending on an allocated position [figure 23, a plurality of reflective funnels 1007, each has a different shape depending on the allocated position].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the internal reflective structure of Peng to have the first funnels each have a different shape depending on an allocated position, as taught by Nichol, in order to increase or decrease the refractive index of a material (Nichol, paragraph 305).

Allowable Subject Matter
Claims 3-5 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features presented in the combination limitations of dependent claims 3-5 and 14-16, such as “wherein the internal reflective structure includes TiO2 microparticles and has specular reflection characteristics and diffuse reflection characteristics which are controlled based on a size and a content rate of the TiO2 microparticles”, recited by claim 3; “wherein the first scaling ratio has a first profile that first decreases and then increases so that the first-funnel light reflector structure is convex in a front-rear direction when viewed from the corresponding light sources”, recited by claim 14; and “wherein the first scaling ratio has a second profile that first increases and then decreases so that the first-funnel light reflector structure is concave in a front-rear direction when viewed from the corresponding light sources”, recited by claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NAN-YING YANG/Primary Examiner, Art Unit 2622